Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400A in Figure 4A, 400B in Figure 4B, and 580 in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
(The limitation of a one or more processors is considered to be a generic computer. Generic computers with processors can be seen in Elkabetz (US20170371074) and Hoey (US20140032506). Generic computers do not integrate into a practical application), a deviation between a first data obtained from a sensor in a plurality of sensors and a second data obtained from other sensors in the plurality of sensors (This limitation is considered to be mere data gathering. Detecting a deviation from data that is obtained from sensors is considered to be mere data gathering since it does not detail the means in how the sensor obtains the data or how the detection of the deviation occurs. Merely data gathering does not integrate into a practical application), the first data and the second data being obtained in an identical or similar ambient situation (This limitation is considered to be mere data gathering. The obtaining of data without details of how the data is obtained is considered to be mere data gathering. Merely data gathering does not integrate into a practical application); identifying, by one or more processors, the ambient situation where the first data and the second data is obtained (This limitation pertains to a mental process. Identifying the ambient situation is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); selecting, by one or more processors, a group of raw data that is monitored under the ambient situation from historical raw data monitored by the plurality of sensors (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); and correcting, by one or more processors, the first data (This limitation pertains to a mathematical calculation. Correcting data based on raw data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards identifying the ambient situation, selecting data groups, and correcting data which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (observations, evaluations, judgments, and opinions). These limitations are treated by the Examiner as belonging to the mathematical concept grouping and mental process grouping.
Similar limitations comprise the abstract ideas of claims 2-8.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claim comprises the additional elements of “one or more processors,” are considered to be generic and convention components of a computer system. A generic computer system does not integrate the judicial exception into a practical application. The additional limitation “detecting a deviation,” “first data obtained from sensors,” “second data obtained from sensors,” and “data obtained in identical or similar ambient condition” are considered to be an insignificant extra-solution activity of merely data gathering since it is just receiving the data and not specific on the means of generation of the data. Merely data gathering does not integrate into the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-8 provide additional features/steps which are part of the computer method as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim.

(This limitation pertains to a mental process. Identifying the ambient situation is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); and wherein the selecting the group of raw data comprises: selecting, by one or more processors, the group of raw data based on the identified ambient attribute, the selected group of raw data is monitored in a time duration with an ambient situation having the identified ambient attribute (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
The additional limitations are treated by the Examiner as belonging to the mental process group under Step 2A, Prong 1 Evaluation. As Claim 2 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 3 recites “the first data is obtained based on first raw data monitored by the sensor and a first correction, and the second data is obtained based on second raw data monitored by the other sensors and the first correction (This limitation is considered to be mere data gathering. The obtaining of data without details of how the data is obtained is considered to be mere data gathering. Merely data gathering does not integrate into a practical application), wherein the correcting the first data comprises: determining, by one or more processors, a data based on the selected group of raw data and the first correction (This limitation pertains to a mathematical calculation. Correcting data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea);  21IBM Ref: P201810361US01 determining, by one or more processors, a second correction based on the selected group of raw data and the determined data; and correcting, by one or more processors, the first data based on the first raw data and the determined second correction (This limitation pertains to a mathematical calculation. Correcting data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
The additional limitations of correcting are treated by the Examiner as belonging to the mathematical concept group under Step 2A, Prong 1 Evaluation. The additional limitation “the first data is obtained based on first raw data monitored by the sensor and a first correction, and the second data is obtained based on second raw data monitored by the other sensors and the first correction” is considered to be merely data gathering. As claim 3 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 4 recites “the determining the second correction comprises: training, by one or more processors, the second correction based on the selected group of raw data and the determined data, such that the trained second correction represents an association relationship between the selected group of raw data and the determined data under the ambient situation (This limitation pertains to a mathematical calculation and relationship. Correcting data is considered to be a mathematical calculation and the association relationship is considered to be a mathematical relationship, therefor this is considered to be an abstract idea).”
The additional limitations are treated by the Examiner as belonging to the mathematical concept group under Step 2A, Prong 1 Evaluation. As Claim 4 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 5 recites “the ambient attribute comprises any of: a wind direction, a wind level, a temperature, an air pressure, a humidity level, a weather condition, and a geography condition (This limitation is considered to be a field of use and technological environment. The ambient attribute being related to weather parameters can be seen in Elkabetz and Newman (US20200264313). Since it is the general linking of a field of use and technological environment, this limitation does not integrate into a practical application).”
This additional limitation is considered to be a field of use and technological environment, so does not integrate into a practical application. As claim 5 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 6 recites “dividing, by one or more processors, an area occupied by the plurality of sensors into a plurality of regions according to the ambient situation and a spatial relationship between the sensor and the other sensors (This limitation pertains to a mathematical calculation. Dividing an area is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and wherein the selecting the group of raw data comprises: selecting, by one or more processors, the group of raw data based on the plurality of regions (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
These additional limitations are treated by the Examiner as belonging to the mental process group and mental process group under Step 2A, Prong 1 Evaluation. As Claim 6 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 7 recites “the selecting the group of raw data based on plurality of regions comprises: selecting, by one or more processors, a region from the plurality of regions based on the ambient situation, the first data being affected by the selected region more than a further region in the plurality of regions; and  22IBM Ref: P201810361US01 wherein the selecting the group of raw data comprises: selecting, by one or more processors, the group of raw data that is monitored by at least one sensor in the selected region (This limitation pertains to a mental process. Selecting a group of data and region are considered to be a mental processes that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
These additional limitations are treated by the Examiner as belonging to the mental process group under Step 2A, Prong 1 Evaluation. As Claim 7 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 8 recites “the ambient situation comprises a wind direction (This limitation is considered to be a field of use and technological environment. The ambient attribute being related to weather parameters can be seen in Elkabetz and Zhang (“Relationships between meteorological parameters and criteria air pollutants in three megacities in China”, 2015). Since it is the general linking of a field of use and technological environment, this limitation does not integrate into a practical application), and the selecting the region based on the ambient situation comprises: selecting, by one or more processors, a region that locates in an upstream direction of the wind direction (This limitation pertains to a mental process. Selecting a region is considered to be a mental processes that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
The additional limitation of selecting is treated by the Examiner as belonging to the mental process group under Step 2A, Prong 1 Evaluation. The additional limitation of wind direction is considered to be a field of use and technological environment, so does not integrate into a practical application. As claim 8 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 9 recites “a computer-implemented system, comprising a computer processor coupled to a computer-readable memory unit (The limitation of a computer processors and memory unit is considered to be a generic computer. Generic computers with processors and memory can be seen in Elkabetz (US20170371074) and Hoey (US20140032506). Generic computers do not integrate into a practical application), the memory unit comprising instructions that when executed by the computer processor implements a method comprising: detecting a deviation between a first data obtained from a sensor in a plurality of sensors and a second data obtained from other sensors in the plurality of sensors (This limitation is considered to be mere data gathering. Detecting a deviation from data that is obtained from sensors is considered to be mere data gathering since it does not detail the means in how the sensor obtains the data or how the detection of the deviation occurs. Merely data gathering does not integrate into a practical application), the first data and the second data being obtained in an identical or similar ambient situation (This limitation is considered to be mere data gathering. The obtaining of data without details of how the data is obtained is considered to be mere data gathering. Merely data gathering does not integrate into a practical application); identifying the ambient situation where the first data and the second data is obtained (This limitation pertains to a mental process. Identifying the ambient situation is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); selecting a group of raw data that is monitored under the ambient situation from historical raw data monitored by the plurality of sensors (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); and correcting the first data based on the selected group of raw data (This limitation pertains to a mathematical calculation. Correcting data based on raw data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards identifying the ambient situation, selecting data groups, and correcting data which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical mathematical concept grouping and mental process grouping.
Similar limitations comprise the abstract ideas of claims 10-16 and 18-20.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional elements of “computer processor” and “memory unit” are considered to be generic and convention components of a computer system. A generic computer system does not integrate the judicial exception into a practical application. The additional limitation “detecting a deviation,” “first data obtained from sensors,” “second data obtained from sensors,” and “data obtained in identical or similar ambient condition” are considered to be an insignificant extra-solution activity of merely data gathering since it is just receiving the data and not specific on the means of generation of the data. Merely data gathering does not integrate into the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.

With regards to the dependent claims, claims 10-16 and 18-20 provide additional features/steps which are part of the computer system as detailed in claim 9, so these limitations should be considered part of an expanded abstract idea of the independent claim.

Claim 10 recites “identifying an ambient attribute from a group of ambient attributes of the ambient situation, the identified ambient attribute affects the first data more than a further attribute in the group of ambient attributes (This limitation pertains to a mental process. Identifying the ambient situation is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); and wherein the selecting the group of raw data comprises: selecting the group of raw data based on the identified ambient attribute, the selected group of raw data is monitored in a time duration with an ambient situation having the identified ambient attribute (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
The additional limitations are treated by the Examiner as belonging to the mental process group under Step 2A, Prong 1 Evaluation. As Claim 10 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.
 

(This limitation is considered to be mere data gathering. The obtaining of data without details of how the data is obtained is considered to be mere data gathering. Merely data gathering does not integrate into a practical application), wherein the correcting the first data comprises: determining a data based on the selected group of raw data and the first correction (This limitation pertains to a mathematical calculation. Correcting data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); determining a second correction based on the selected group of raw data and the determined data; and correcting the first data based on the first raw data and the determined second correction (This limitation pertains to a mathematical calculation. Correcting data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
The additional limitations of correcting are treated by the Examiner as belonging to the mathematical concept group under Step 2A, Prong 1 Evaluation. The additional limitation “the first data is obtained based on first raw data monitored by the sensor and a first correction, and the second data is obtained based on second raw data monitored by the other sensors and the first correction” is considered to be merely data gathering. As claim 11 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

(This limitation pertains to a mathematical calculation and relationship. Correcting data is considered to be a mathematical calculation and the association relationship is considered to be a mathematical relationship, therefor this is considered to be an abstract idea).”
The additional limitations are treated by the Examiner as belonging to the mathematical concept group under Step 2A, Prong 1 Evaluation. As Claim 12 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 13 recites “the ambient attribute comprises any of: a wind direction, a wind level, a temperature, an air pressure, a humidity level, a weather condition, and a geography condition (This limitation is considered to be a field of use and technological environment. The ambient attribute being related to weather parameters can be seen in Elkabetz and Newman. Since it is the general linking of a field of use and technological environment, this limitation does not integrate into a practical application).”
This additional limitation is considered to be a field of use and technological environment, so does not integrate into a practical application. As claim 13 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 14 recites “the method further comprises: dividing an area occupied by the plurality of sensors into a plurality of regions according to the ambient situation and a spatial relationship between the sensor and the other sensors (This limitation pertains to a mathematical calculation. Dividing an area is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and wherein the selecting the group of raw data comprises: selecting the group of raw data based on the plurality of regions (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
These additional limitations are treated by the Examiner as belonging to the mental process group and mental process group under Step 2A, Prong 1 Evaluation. As Claim 14 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 15 recites “the selecting the group of raw data based on plurality of regions comprises:  24IBM Ref: P201810361US01 selecting a region from the plurality of regions based on the ambient situation, the first data being affected by the selected region more than a further region in the plurality of regions; and wherein the selecting the group of raw data comprises: selecting the group of raw data that is monitored by at least one sensor in the selected region (This limitation pertains to a mental process. Selecting a group of data and region are considered to be a mental processes that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
These additional limitations are treated by the Examiner as belonging to the mental process group under Step 2A, Prong 1 Evaluation. As Claim 15 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 16 recites “the ambient situation comprises a wind direction (This limitation is considered to be a field of use and technological environment. The ambient attribute being related to weather parameters can be seen in Elkabetz and Zhang. Since it is the general linking of a field of use and technological environment, this limitation does not integrate into a practical application), and selecting the region based on the ambient situation comprises: selecting a region that locates in a upstream direction of the wind direction (This limitation pertains to a mental process. Selecting a region is considered to be a mental processes that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
The additional limitation of selecting is treated by the Examiner as belonging to the mental process group under Step 2A, Prong 1 Evaluation. The additional limitation of wind direction is considered to be a field of use and technological environment, so does not integrate into a practical application. As claim 16 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 17 recites “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic device to cause the electronic device to perform actions of (The limitation of a computer readable storage medium and electronic device is considered to be a generic device. Generic devices with readable medium can be seen in Elkabetz (US20170371074) and Hoey (US20140032506). Generic devices do not integrate into a practical application): detecting a deviation between a first data is obtained from a sensor in a plurality of sensors and a second data is obtained from other sensors in the plurality of sensors (This limitation is considered to be mere data gathering. Detecting a deviation from data that is obtained from sensors is considered to be mere data gathering since it does not detail the means in how the sensor obtains the data or how the detection of the deviation occurs. Merely data gathering does not integrate into a practical application), the first data and the second data being obtained in an identical or similar ambient situation (This limitation is considered to be mere data gathering. The obtaining of data without details of how the data is obtained is considered to be mere data gathering. Merely data gathering does not integrate into a practical application); identifying the ambient situation where the first data and the second data is obtained (This limitation pertains to a mental process. Identifying the ambient situation is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); selecting a group of raw data that is monitored under the ambient situation from historical raw data monitored by the plurality of sensors (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); and correcting the first data based on the selected group of raw data (This limitation pertains to a mathematical calculation. Correcting data based on raw data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is considered to be computer software per se. The claim limitations are towards the execution of the computer software (program) with the preamble detailing “a computer program product” and including the limitation “computer readable storage medium” which are interpreted as a generic devices and therefore does not amount to significantly more. “Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a “means plus function” limitation) has no physical or tangible form, and thus does not fall within any statutory category.” See MPEP 2106.03.
mathematical concept grouping and mental process grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional elements of “computer readable storage medium” and “electronic device” are considered to be generic and convention components of an electronic system. Generic electronics does not integrate the judicial exception into a practical application. The additional limitation “detecting a deviation,” “first data obtained from sensors,” “second data obtained from sensors,” and “data obtained in identical or similar ambient condition” are considered to be an insignificant extra-solution activity of merely data gathering since it is just receiving the data and not specific on the means of generation of the data. Merely data gathering does not integrate into the judicial exception into a practical 
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.

Claim 18 recites “the actions further comprise: identifying an ambient attribute from a group of ambient attributes of the ambient situation, the identified ambient attribute affects the first data more than a further attribute in the group of ambient attributes (This limitation pertains to a mental process. Identifying the ambient situation is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea); and wherein the selecting the group of raw data comprises: selecting the group of raw data based on the identified ambient attribute, the selected group of raw data is monitored in a time duration with an ambient situation having the identified ambient attribute (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
The additional limitations are treated by the Examiner as belonging to the mental process group under Step 2A, Prong 1 Evaluation. As Claim 18 does not provide any further 

Claim 19 recites “the first data is obtained based on first raw data monitored by the sensor and a first correction, and the second data is obtained based on second raw data monitored by the other sensors and the first correction (This limitation is considered to be mere data gathering. The obtaining of data without details of how the data is obtained is considered to be mere data gathering. Merely data gathering does not integrate into a practical application), wherein the correcting the first data comprises: determining a data based on the selected group of raw data and the first correction (This limitation pertains to a mathematical calculation. Correcting data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); determining a second correction based on the selected group of raw data and the determined data; and correcting the first data based on the first raw data and the determined second correction (This limitation pertains to a mathematical calculation. Correcting data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
The additional limitations of correcting are treated by the Examiner as belonging to the mathematical concept group under Step 2A, Prong 1 Evaluation. The additional limitation “the first data is obtained based on first raw data monitored by the sensor and a first correction, and the second data is obtained based on second raw data monitored by the other sensors and the first correction” is considered to be merely data gathering. As claim 19 does not provide any 

Claim 20 recites “the actions further comprise: dividing an area occupied by the plurality of sensors into a plurality of regions according to the ambient situation and a spatial relationship between the sensor and the other sensors (This limitation pertains to a mathematical calculation. Dividing an area is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and wherein the selecting the group of raw data comprises: selecting the group of raw data based on the plurality of regions (This limitation pertains to a mental process. Selecting a group of data is considered to be a mental process that can be performed in the human mind or by a human using pen and paper, therefor this is considered to be an abstract idea).”
These additional limitations are treated by the Examiner as belonging to the mental process group and mental process group under Step 2A, Prong 1 Evaluation. As Claim 20 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 6-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elkabetz (US20170371074) in view of Hoey (US20140032506).

	In regards to Claim 1, Elkabetz teaches “a computer-implemented method, comprising: detecting, by one or more processors (processors 410 – [0165]; Figure 10), a first data obtained from a sensor in a plurality of sensors and a second data obtained from other sensors in the plurality of sensors (ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]), the first data and the second data being obtained in an identical or similar ambient situation (wind vectors, tiles 21300 – [0386], Figure 36; acquiring ground station data, 16010 – [0294], Figure 26); identifying (data elements can be identified as shown in table – [0118]), by one or more processors, the ambient situation where the first data and the second data is obtained (wind vector tile layers retrieved from atmospheric, radar, ground weather, and other data bases – [0376]); selecting (select source tile layers – [0133]; precipitation intensity level is selected – [0339]), by one or more processors, a group of raw data (ground weather data collection parses data, stores as raw data – [0295]) that is monitored under the ambient situation from historical raw data monitored by the plurality of sensors (baseline weather conditions in area from current or historic data – [0192]); and correcting, by one or more processors, the first data based on the (first server collects, normalizes, error corrects, and stores data collecting from sensors and data sources – [0087]).”
Elkabetz does not teach “a deviation between a first data and a second data.”
	Hoey teaches “a deviation between a first data and a second data (“thresholds may define an acceptable range for deviation from expected behavior” – [0057]; division across gaps calculated based on distribution’s variance with typical thresholds – [0069]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz to incorporate the teaching Hoey to use a threshold to determine the deviation and variance between a first data and a second data. Doing so would improve the processing and correcting of data.

	In regards to Claim 6, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “dividing, by one or more processors, an area occupied by the plurality of sensors into a plurality of regions according to the ambient situation and a spatial relationship between the sensor and the other sensors (recursive division – [0310]; iterative division process to create segment smaller or equal to predefined distance – [0311]; precipitation intensity is uniform for the area – [0320]); and wherein the selecting the group of raw data comprises: selecting, by one or more processors, the group of raw data based on the plurality of regions (precipitation intensity level is selected based on grid – [0339]).”

Claim 7, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “the selecting the group of raw data based on plurality of regions comprises (select source tile layers – [0133]; Logical databases contain raw data, processed data – [0169]): selecting, by one or more processors, a region from the plurality of regions based on the ambient situation, the first data being affected by the selected region more than a further region in the plurality of regions; and wherein the selecting the group of raw data comprises: selecting, by one or more processors, the group of raw data that is monitored by at least one sensor in the selected region (wind tiles cause a wind vector shift of the precipitation tiles to produce shifted precipitation intensity tiles – [00387], Figure 36; server uses information to determine cadence instances and cadence instance tile layers that correspond to the selected types of data and locations of interest – [0397]).”

	In regards to Claim 8, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “the ambient situation comprises a wind direction, and the selecting the region based on the ambient situation comprises: selecting, by one or more processors, a region that locates in an upstream direction of the wind direction (select source tile layers – [0133]; wind tiles – [00387], Figure 36; Elkabetz teaches selecting tile layers and wind tiles layers that include information such as wind direction. From Figure 36, Wind tile layers 21300 can be seen to have tiles that have wind directions in all possible directions, so it is capable of using upstream as a direction of choice).”

Claim 9, Elkabetz teaches “a computer-implemented system, comprising a computer processor (processors 410 – [0165]; Figure 10) coupled to a computer-readable memory unit (persistent memory 430, transient memory 440 – Figure 10), the memory unit comprising instructions (program instructions – [0165]) that when executed by the computer processor implements a method comprising: a first data obtained from a sensor in a plurality of sensors and a second data obtained from other sensors in the plurality of sensors (ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]), the first data and the second data being obtained in an identical or similar ambient situation (wind vectors, tiles 21300 – [0386], Figure 36; acquiring ground station data, 16010 – [0294], Figure 26); identifying (data elements can be identified as shown in table – [0118]) the ambient situation where the first data and the second data is obtained (wind vector tile layers retrieved from atmospheric, radar, ground weather, and other data bases – [0376]); selecting a group of raw data (ground weather data collection parses data, stores as raw data – [0295]) that is monitored under the ambient situation from historical raw data (baseline weather conditions in area from current or historic data – [0192]) monitored by the plurality of sensors (select source tile layers – [0133]; precipitation intensity level is selected – [0339]); and correcting the first data based on the selected group of raw data (first server collects, normalizes, error corrects, and stores data collecting from sensors and data sources – [0087]).”
Elkabetz does not teach “detecting a deviation between a first data and a second data.”
(“thresholds may define an acceptable range for deviation from expected behavior” – [0057]; division across gaps calculated based on distribution’s variance with typical thresholds – [0069]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz to incorporate the teaching Hoey to use a threshold to determine the deviation and variance between a first data and a second data. Doing so would improve the processing and correcting of data.

	In regards to Claim 14, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “the method further comprises: dividing an area occupied by the plurality of sensors into a plurality of regions according to the ambient situation and a spatial relationship between the sensor and the other sensors (recursive division – [0310]; iterative division process to create segment smaller or equal to predefined distance – [0311]; precipitation intensity is uniform for the area – [0320]); and wherein the selecting the group of raw data comprises: selecting the group of raw data based on the plurality of regions (precipitation intensity level is selected based on grid – [0339]).”

	In regards to Claim 15, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “the selecting the group of raw data based on plurality of regions comprises  (select source tile layers – [0133]; Logical databases contain raw data, processed data – [0169]):  24IBM Ref: P201810361US01 selecting a region from the plurality of regions based on the (wind tiles cause a wind vector shift of the precipitation tiles to produce shifted precipitation intensity tiles – [00387], Figure 36; server uses information to determine cadence instances and cadence instance tile layers that correspond to the selected types of data and locations of interest – [0397]).”
	
	In regards to Claim 16, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “the ambient situation comprises a wind direction, and selecting the region based on the ambient situation comprises: selecting a region that locates in a upstream direction of the wind direction (select source tile layers – [0133]; wind tiles – [00387], Figure 36; Elkabetz teaches selecting tile layers and wind tiles layers that include information such as wind direction. From Figure 36, Wind tile layers 21300 can be seen to have tiles that have wind directions in all possible directions, so it is capable of using upstream as a direction of choice).”

	In regards to Claim 17, Elkabetz teaches “a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (program instructions – [0165]; persistent memory 430, transient memory 440 – Figure 10), the program instructions executable by an electronic device to cause the electronic device to perform actions of: a first data is obtained from a sensor in a plurality (ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]), the first data and the second data being obtained in an identical or similar ambient situation (wind vectors, tiles 21300 – [0386], Figure 36; acquiring ground station data, 16010 – [0294], Figure 26); identifying (data elements can be identified as shown in table – [0118]) the ambient situation where the first data and the second data is obtained (wind vector tile layers retrieved from atmospheric, radar, ground weather, and other data bases – [0376]); selecting a group of raw data (ground weather data collection parses data, stores as raw data – [0295]) that is monitored under the ambient situation from historical raw data (baseline weather conditions in area from current or historic data – [0192]) monitored by the plurality of sensors (select source tile layers – [0133]; precipitation intensity level is selected – [0339]); and correcting the first data based on the selected group of raw data (first server collects, normalizes, error corrects, and stores data collecting from sensors and data sources – [0087]).”
Elkabetz does not teach “detecting a deviation between a first data and a second data.”
	Hoey teaches “detecting a deviation between a first data and a second data (“thresholds may define an acceptable range for deviation from expected behavior” – [0057]; division across gaps calculated based on distribution’s variance with typical thresholds – [0069]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz to incorporate the teaching Hoey to 

	In regards to Claim 20, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “the actions further comprise: dividing an area occupied by the plurality of sensors into a plurality of regions according to the ambient situation and a spatial relationship between the sensor and the other sensors (recursive division – [0310]; iterative division process to create segment smaller or equal to predefined distance – [0311]; precipitation intensity is uniform for the area – [0320]); and wherein the selecting the group of raw data comprises: selecting the group of raw data based on the plurality of regions (precipitation intensity level is selected based on grid – [0339]).”

Claims 2-3, 5, 10-11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elkabetz in view of Hoey and Zhang (“Relationships between meteorological parameters and criteria air pollutants in three megacities in China”, 2015).
	In regards to Claim 2, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “identifying (data elements can be identified as shown in table – [0118]), by one or more processors, an ambient attribute from a group of ambient attributes of the ambient situation (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]); and wherein the selecting the group of raw data comprises: selecting, by one or more processors, the group of raw data based on the identified ambient attribute (select source tile layers – [0133]; precipitation intensity level is selected – [0339]), the selected group of raw data is monitored in a time duration with an ambient situation having the identified ambient attribute (measurement values are recorded periodically over the time period – [0257]).”
	Elkabetz in view of Hoey does not teach “the identified ambient attribute affects the first data more than a further attribute in the group of ambient attributes.”
	Zhang teaches “the identified ambient attribute affects the first data more than a further attribute in the group of ambient attributes (wind directions affect air pollutants more than other directions – Page 249, Left Column).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey to incorporate the teaching Zhang that meteorological conditions affect conditions of air quality. Doing so would improve the accuracy of forecasting weather.

	In regards to Claim 3, Elkabetz in view of Hoey and Zhang discloses the above claimed invention as detailed above and Elkabetz further teaches “the first data is obtained based on first raw data monitored by the sensor and a first correction, and the second data is obtained based on second raw data monitored by the other sensors and the first correction (data is collected, error-corrected, normalized, and stored in database – [0087]; Logical databases contain raw data, processed data – [0169]; database contains radar, ground weather station data – [0169]), wherein the correcting the first data comprises: determining, by one or more processors, a data based on the selected group of raw data and the first correction;  21IBM Ref: P201810361US01 determining, by one or more processors, a second correction based on the (first server collects all data, normalizes, error corrects all data, and stores data collecting from sensors and data sources – [0087]).”

In regards to Claim 5, Elkabetz in view of Hoey and Zhang discloses the above claimed invention as detailed above and Elkabetz further teaches “the ambient attribute comprises any of: a wind direction, a wind level, a temperature, an air pressure, a humidity level, a weather condition, and a geography condition (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]; current radar attenuation data, wind characteristics, humidity, temperature, dew point – [0089]).”

	In regards to Claim 10, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “identifying (data elements can be identified as shown in table – [0118]) an ambient attribute from a group of ambient attributes of the ambient situation (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]); and wherein the selecting the group of raw data comprises: selecting the group of raw data based on the identified ambient attribute  (select source tile layers – [0133]; precipitation intensity level is selected – [0339]), the selected group of raw data is monitored in a time duration with an ambient situation having the identified ambient attribute (measurement values are recorded periodically over the time period – [0257]).”

	Zhang teaches “the identified ambient attribute affects the first data more than a further attribute in the group of ambient attributes (wind directions affect air pollutants more than other directions – Page 249, Left Column).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey to incorporate the teaching Zhang that meteorological conditions affect conditions of air quality. Doing so would improve the accuracy of forecasting weather.

	In regards to Claim 11, Elkabetz in view of Hoey and Zhang discloses the above claimed invention as detailed above and Elkabetz further teaches “the first data is obtained based on first raw data monitored by the sensor and a first correction, and the second data is obtained based on second raw data monitored by the other sensors and the first correction  (data is collected, error-corrected, normalized, and stored in database – [0087]; Logical databases contain raw data, processed data – [0169]; database contains radar, ground weather station data – [0169]), wherein the correcting the first data comprises: determining a data based on the selected group of raw data and the first correction; determining a second correction based on the selected group of raw data and the determined data; and correcting the first data based on the first raw data and the determined second correction (first server collects all data, normalizes, error corrects all data, and stores data collecting from sensors and data sources – [0087]).”

In regards to Claim 13, Elkabetz in view of Hoey and Zhang discloses the above claimed invention as detailed above and Elkabetz further teaches “the ambient attribute comprises any of: a wind direction, a wind level, a temperature, an air pressure, a humidity level, a weather condition, and a geography condition (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]; current radar attenuation data, wind characteristics, humidity, temperature, dew point – [0089]).”

In regards to Claim 18, Elkabetz in view of Hoey discloses the above claimed invention as detailed above and Elkabetz further teaches “the actions further comprise: identifying (data elements can be identified as shown in table – [0118]) an ambient attribute from a group of ambient attributes of the ambient situation (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]); and wherein the selecting the group of raw data comprises: selecting the group of raw data based on the identified ambient attribute (select source tile layers – [0133]; precipitation intensity level is selected – [0339]), the selected group of raw data is monitored in a time duration with an ambient situation having the identified ambient attribute (measurement values are recorded periodically over the time period – [0257]).”
Elkabetz in view of Hoey does not teach “the identified ambient attribute affects the first data more than a further attribute in the group of ambient attributes.”
(wind directions affect air pollutants more than other directions – Page 249, Left Column).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey to incorporate the teaching Zhang that meteorological conditions affect conditions of air quality. Doing so would improve the accuracy of forecasting weather.

	In regards to Claim 19, Elkabetz in view of Hoey and Zhang discloses the above claimed invention as detailed above and Elkabetz further teaches “the first data is obtained based on first raw data monitored by the sensor and a first correction, and the second data is obtained based on second raw data monitored by the other sensors and the first correction (data is collected, error-corrected, normalized, and stored in database – [0087]; Logical databases contain raw data, processed data – [0169]; database contains radar, ground weather station data – [0169]), wherein the correcting the first data comprises: determining a data based on the selected group of raw data and the first correction; determining a second correction based on the selected group of raw data and the determined data; and correcting the first data based on the first raw data and the determined second correction (first server collects all data, normalizes, error corrects all data, and stores data collecting from sensors and data sources – [0087]).”

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elkabetz in view of Hoey, Zhang, and Newman (US20200264313).
In regards to Claim 4, Elkabetz in view of Hoey and Zhang discloses the above claimed invention as detailed above except for “the determining the second correction comprises: training, by one or more processors, the second correction based on the selected group of raw data and the determined data, such that the trained second correction represents an association relationship between the selected group of raw data and the determined data under the ambient situation.”
Newman teaches “the determining the second correction comprises: training, by one or more processors, the second correction based on the selected group of raw data and the determined data (statistical error correction module receives data during a training phase – [0030]; data from anemometer, weather vane – [0031]), such that the trained second correction represents an association relationship between the selected group of raw data and the determined data under the ambient situation (meteorological characteristic error model based on corrected meteorological data and instrument data – [0031]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey and Zhang to incorporate the teaching Newman train a statistical error correction model with data. Doing so would improve data by determining inaccuracies and correcting the inaccuracies in the data.

	In regards to Claim 12, Elkabetz in view of Hoey and Zhang discloses the above claimed invention as detailed above except for “the determining the second correction comprises: 
Newman teaches “the determining the second correction comprises: training the second correction based on the selected group of raw data and the determined data (statistical error correction module receives data during a training phase – [0030]; data from anemometer, weather vane – [0031]), such that the trained second correction represents an association relationship between the selected group of raw data and the determined data under the ambient situation (meteorological characteristic error model based on corrected meteorological data and instrument data – [0031]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey and Zhang to incorporate the teaching Newman train a statistical error correction model with data. Doing so would improve data by determining inaccuracies and correcting the inaccuracies in the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863